MILLER, Judge,
concurring.
I reluctantly concur. I can scarcely think of a more important function of an administrative agency than that of furnishing advice to inquiring citizens. Given the nature of environmental problems and the regulation of industry to achieve desirable environmental results, it seems only reasonable that an agency would devote the necessary resources to advisory opinions. Moreover, the government should be bound by the advice. Would it not be better for the government to bear the occasional burden of erroneous advice rather than require that industry hazard a sea of doubt and, perhaps ultimately, financial ruin?